Case: 3:19-cv-00231-GHD-RP Doc #: 32 Filed: 09/24/20 1 of 1 PagelD #: 756

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
STONEWATER ADOLESCENT RECOVERY CENTER PLAINTIFF
Vv. CIVIL ACTION NO, 3:19-cv-0023 1-GHD-RP
LAFAYETTE COUNTY, MISSISSIPPI DEFENDANT

ORDER LIFTING STAY

The Court has been reliably informed by counsel that the state court in the parallel state
proceeding has entered a ruling that concluded that litigation but did not address the Plaintiffs
federal claims.! Accordingly, the Court hereby LIFTS the stay of proceedings that was entered by
the Court on April 9, 2020 [31]; further, the Court hereby REFERS all pre-trial scheduling and
non-dispositive motions to the Magistrate Judge assigned to this matter.

ade:
SO ORDERED, this day of September, 2020.

Lh. VA pan

SENIOR U.S. DISTRICT JUDGE

 

 

The parallel action was pending in the Circuit Court of Lafayette County as Civil Action No, L19-351.
